


Exhibit 10.3

 

 

 

PURCHASE AND SALE AGREEMENT

 

DATED AS OF APRIL 30, 2015

 

BY AND BETWEEN

 

PROVIDE CREATIONS, INC.

 

AND

 

PROVIDE GIFTS, INC.

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

SECTION 1.

 

DEFINED TERMS

 

1

1.1

 

Terms Defined in this Section

 

1

1.2

 

Clarifications

 

3

SECTION 2.

 

AGREEMENT TO PURCHASE AND SELL; PURCHASE PRICE

 

3

2.1

 

Purchase and Sale of Assets

 

3

2.2

 

Purchase Price

 

4

2.3

 

No Assumption of Liabilities

 

4

SECTION 3.

 

REPRESENTATIONS AND WARRANTIES OF SELLER

 

4

3.1

 

Organization, Standing and Authority

 

4

3.2

 

Authorization and Binding Obligation

 

4

3.3

 

Title

 

4

3.4

 

Disclaimer of Representations and Warranties

 

4

SECTION 4.

 

REPRESENTATIONS AND WARRANTIES OF BUYER

 

5

4.1

 

Organization, Standing and Authority

 

5

4.2

 

Authorization and Binding Obligation

 

5

4.3

 

Independent Investigation

 

5

SECTION 5.

 

COVENANTS

 

5

5.1

 

Further Assurances

 

5

5.2

 

Taxes, Fees and Expenses

 

5

5.3

 

Brokers

 

6

5.4

 

Post-Closing Consents

 

6

5.5

 

Press Releases; Other Public Statements

 

6

5.6

 

Allocation

 

7

SECTION 6.

 

CLOSING AND CLOSING DELIVERIES

 

7

6.1

 

Time and Place of Closing

 

7

6.2

 

Deliveries by Seller

 

7

6.3

 

Deliveries by Buyer

 

8

SECTION 7.

 

MISCELLANEOUS

 

8

7.1

 

Notices

 

8

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(Continued)

 

7.2

 

Benefit and Binding Effect

 

9

7.3

 

Entire Agreement

 

9

7.4

 

Waiver of Compliance; Consents

 

9

7.5

 

Severability

 

9

7.6

 

Law

 

9

7.7

 

Selection of Forum; Venue; Service of Process

 

9

7.8

 

WAIVER OF JURY TRIAL

 

10

7.9

 

Limitations on Remedies

 

10

7.10

 

Counterparts

 

10

 

ii

--------------------------------------------------------------------------------


 

LIST OF SCHEDULES PROVIDED SEPARATELY

 

Schedule 2.1                                       —                      
Purchased Assets

 

Allocation Schedule

 

iii

--------------------------------------------------------------------------------


 

PURCHASE AND SALE AGREEMENT

 

This PURCHASE AND SALE AGREEMENT (this “Agreement”) is dated as of April 30,
2015 (the “Closing Date”), by and between Provide Gifts, Inc., a Delaware
corporation (“Seller”), and Provide Creations, Inc., a Delaware corporation
(“Buyer”).  Seller and Buyer are referred to individually as a “Party” and
collectively as the “Parties.”

 

R E C I T A L S:

 

A.                                    Until December 31, 2014, Seller was
engaged in the online e-commerce business operated under the trade name of
RedEnvelope (the “RedEnvelope Business”).

 

B.                                    Seller desires to sell to Buyer, and Buyer
desires to purchase from Seller, all of Seller’s right, title and interest in
and to the Purchased Assets, on the terms and conditions set forth in this
Agreement.

 

A G R E E M E N T S:

 

In consideration of the representations, warranties, covenants and agreements
contained herein and other consideration the receipt and sufficiency of which
are hereby acknowledged, the Parties, intending to be legally bound do hereby
agree as follows:

 

SECTION 1.                            DEFINED TERMS

 

1.1                               Terms Defined in this Section.  The following
terms shall have the following meanings in this Agreement:

 

“Affiliate” has the meaning set forth in Rule 12b-2 under the Securities
Exchange Act of 1934, as amended; provided that, for the avoidance of doubt,
Seller shall be deemed not to be an Affiliate of Buyer or any of its Affiliates.

 

“Agreement” has the meaning given such term in the Preamble.

 

“Allocation Schedule” has the meaning given such term in Section 5.6.

 

“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in New York City are required or authorized by law to
be closed for business.

 

“Buyer” has the meaning given such term in the Preamble.

 

“Closing” has the meaning given such term in Section 6.1.

 

“Closing Date” has the meaning given such term in the Preamble.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time
(including corresponding provisions of subsequent revenue laws).

 

--------------------------------------------------------------------------------


 

“Consents” means all of the consents, permits or approvals of Governmental
Authorities and other Third Parties necessary to consummate the Transactions.

 

“Contracts” means all contracts, leases, license agreements, undertakings and
all other agreements, commitments and legally binding arrangements, whether
written or oral, relating to the Purchased Assets and to which Seller is a
party.

 

“Enforceability Exceptions” means the exceptions or limitations to the
enforcement of contract terms arising in the instance of bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights
generally, and the application of general principles of equity.

 

“Governmental Authority” any government or any arbitrator, tribunal or court of
competent jurisdiction, administrative agency, board, department or commission,
legislative body or other governmental authority or instrumentality (in each
case whether Federal, state, local, foreign, international or multinational) or
entity which lawfully assumes the powers and functions of the same (including
any taxing or other revenue collecting authority or other body).

 

“Legal Requirements” means applicable common law and any applicable statute,
ordinance, code or other law, rule, regulation, order, technical or other
standard, requirement or procedure enacted, adopted, promulgated or applied by
any Governmental Authority, including any applicable order, decree or judgment
which may have been handed down, adopted or imposed by any Governmental
Authority.

 

“Liens” means all claims, charges, restrictions, mortgages, pledges, security
interests, liens or other encumbrances of any nature whatsoever (whether
absolute, accrued, contingent or otherwise).

 

“Party” and “Parties” have the meanings given such terms in the Preamble.

 

“Person” means any natural person, corporation, general or limited partnership,
limited liability company, joint venture, trust, association, unincorporated
entity of any kind, or a Governmental Authority.

 

“Proceeding” means any suit, action, proceeding, arbitration, audit, hearing, or
investigation (in each case, whether civil, criminal, administrative,
investigative, or informal) commenced, brought, conducted or heard by or before,
or otherwise involving, any Governmental Authority.

 

“Purchase Price” has the meaning given such term in Section 2.2.

 

“Purchased Assets” has the meaning given such term in Section 2.1.

 

“RedEnvelope Business” has the meaning given such term in the Recitals.

 

“Seller” has the meaning given such term in the Preamble.

 

2

--------------------------------------------------------------------------------


 

“Tax Return” means, with respect to a Person, any federal, state, local or
foreign tax return, report, declaration of estimated Tax payments, statement,
information return or statement, or other similar filing, including any related
or supporting information with respect to any of the foregoing and any amendment
thereof, filed or to be filed by such Person with any taxing authority in
connection with the determination, assessment, collection or administration of
any Taxes.

 

“Taxes” means (a) all Federal, state, county, local, municipal, foreign and
other taxes, assessments, duties fees, regulatory impositions, price support
impositions or similar charges of any kind whatsoever, including all franchise,
capital, income, sales, use, ad valorem, receipts, value added, profits,
license, withholding, payroll, employment, excise, premium, property, customs,
net worth, capital gains, transfer, stamp, documentary, social security,
environmental, alternative minimum, occupation, recapture gross receipts,
universal service, recovery and other taxes and levies, and including all
interest, penalties and additions imposed with respect to such amounts, and
(b) any liability for any amounts described in clause (a) under Treasury
Regulations Section 1.1502-6 (or any similar provision of state, local, or
foreign law), or as a transferee or co-vendor, agent, responsible person, by
contract, by operation of law or otherwise.

 

“Third Party” means any Person that is not Seller or any Affiliate thereof,
Buyer or any Affiliate thereof, or an officer or director of any of the
foregoing.

 

“Transactions” means the transactions contemplated by this Agreement.

 

“Treasury Regulations” means the Treasury regulations promulgated under the
Code.

 

1.2                               Clarifications.  Words used in this Agreement,
regardless of the gender and number specifically used, shall be deemed and
construed to include any other gender and any other number as the context
requires.  As used in this Agreement, the word “including” shall be deemed to be
followed by the words “without limiting the generality of the foregoing,” and
the word “or” has the inclusive meaning of “and/or.”  Except as specifically
otherwise provided in this Agreement in a particular instance, a reference to a
Section, Exhibit or Schedule is a reference to a Section of this Agreement or an
Exhibit or Schedule hereto, and the terms “hereof,” “herein,” and other like
terms refer to this Agreement as a whole, including the Exhibits and Schedules
to this Agreement, and not solely to any particular part of this Agreement. 
Except as specifically otherwise provided in this Agreement, “Buyer” and
“Seller” refer only to the Parties explicitly identified in the Preamble.  If
the deadline for any action specified to be taken under this Agreement is not a
Business Day, the deadline for such action shall be extended to the next
Business Day.  The descriptive headings in this Agreement are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Agreement.  This Agreement shall be
construed without regard to any presumption or rule requiring construction or
interpretation against the Party drafting an instrument or causing any
instrument to be drafted.

 

SECTION 2.                                        AGREEMENT TO PURCHASE AND
SELL; PURCHASE PRICE

 

2.1                               Purchase and Sale of Assets.  Subject to the
terms and conditions set forth in this Agreement, at the Closing, Seller shall
sell, assign, transfer, convey and deliver to Buyer, and

 

3

--------------------------------------------------------------------------------


 

Buyer shall purchase from Seller, all of Seller’s right, title and interest in
and to the assets set forth in Schedule 2.1 (the “Purchased Assets”), on a quit
claim basis, without any representation or warranty, express or implied,
regarding Seller’s title to the Purchased Assets (other than as specifically set
forth in Section 3.3), and specifically subject to any Liens that may exist on
or with respect to the Purchased Assets.  Seller is not selling, assigning,
transferring or conveying, and Buyer is not acquiring, any right, title or
interest in any assets or rights of Seller, including rights under any
Contracts, or any rights or interest in the RedEnvelope Business, except the
Purchased Assets specifically identified and being conveyed pursuant to this
Agreement.

 

2.2                               Purchase Price.  The aggregate purchase price
for the Purchased Assets shall be $250,000.00 (the “Purchase Price”).  Buyer
shall pay the Purchase Price in full in cash by wire transfer of immediately
available funds to an account designated by Seller simultaneously with the
Closing.

 

2.3                               No Assumption of Liabilities.  Seller is not
delegating or otherwise transferring, and Buyer is not assuming, any
liabilities, obligations or commitments of Seller or otherwise related to the
Purchased Assets, whether direct or indirect, known or unknown, absolute or
contingent.

 

SECTION 3.                                        REPRESENTATIONS AND WARRANTIES
OF SELLER

 

Seller represents and warrants to Buyer, as of the Closing Date, as follows:

 

3.1                               Organization, Standing and Authority.  Seller
is a corporation duly organized, validly existing and in good standing under the
laws of the State of Delaware.  Seller has all requisite power to execute,
deliver, and perform its obligations under this Agreement and the documents
contemplated hereby according to their respective terms.

 

3.2                               Authorization and Binding Obligation.  The
execution, delivery and performance of this Agreement and the documents
contemplated hereby by Seller have been duly authorized by all necessary
corporate action on the part of Seller.  This Agreement has been duly executed
and delivered by Seller and constitutes its legal, valid, and binding
obligation, enforceable against it in accordance with its terms, except to the
extent such enforceability may be limited by the Enforceability Exceptions.

 

3.3                               Title.  Except as set forth in Schedule 2.1,
Seller has good and marketable title to all of the Purchased Assets.

 

3.4                               Disclaimer of Representations and Warranties. 
Except for the representations and warranties specifically set forth in this
Section 3, Seller does not make any representations or warranties, express or
implied, concerning Seller, the Purchased Assets or the RedEnvelope Business,
including any representation, express or implied, regarding any Liens that may
exist on or with respect to the Purchased Assets or any Consents that may be
required in connection with the execution, delivery and performance of this
Agreement by Seller.  Without limiting the generality of the foregoing, Seller
specifically disclaims any implied warranties of merchantability or fitness for
a particular purpose with respect to the Purchased Assets.  Buyer acknowledges
and agrees that it is buying the Purchased Assets with the understanding that
the Purchased Assets are being sold on an as-is, where-is, with all faults
basis.

 

4

--------------------------------------------------------------------------------


 

SECTION 4.                                        REPRESENTATIONS AND WARRANTIES
OF BUYER

 

Buyer represents and warrants to Seller as of the Closing Date, as follows:

 

4.1                               Organization, Standing and Authority.  Buyer
is a corporation duly organized, validly existing and in good standing under the
laws of the State of Delaware.  Buyer has all requisite power to execute,
deliver, and perform its obligations under this Agreement and the documents
contemplated hereby according to their respective terms.

 

4.2                               Authorization and Binding Obligation.  The
execution, delivery and performance of this Agreement and the documents
contemplated hereby by Buyer have been duly authorized by all necessary
corporate action on the part of Buyer.  This Agreement has been duly executed
and delivered by Buyer and constitutes its legal, valid, and binding obligation,
enforceable against it in accordance with its terms, except to the extent such
enforceability may be limited by the Enforceability Exceptions.

 

4.3                               Independent Investigation.  Buyer has
conducted its own independent investigation, review and analysis of the
Purchased Assets, and acknowledges that it has been provided adequate access to
the personnel, properties, assets, premises, books and records, and other
documents and data of the Purchased Assets for such purpose. Buyer acknowledges
and agrees that: (a) in making its decision to enter into this Agreement and to
consummate the Transactions, Buyer has relied solely upon its own investigation
and the express representations and warranties of Seller set forth in Section 3
of this Agreement; and (b) neither Seller nor any other Person has made any
representation or warranty as to Seller, the Purchased Assets or this Agreement,
except as expressly set forth in Sections 3 and 4 of this Agreement and in the
secretary’s certificates contemplated by Sections 6.2 and 6.3.

 

SECTION 5.                                        COVENANTS

 

5.1                               Further Assurances.  Seller shall take, and
cause its Affiliates to take, such actions, and execute and deliver to Buyer,
such further transfer documents as may be reasonably necessary to transfer all
of Seller’s right, title and interest in and to the Purchased Assets to Buyer,
pursuant to this Agreement; provided, however, that Buyer shall be responsible
for all fees, taxes and other costs (other than any other Party’s attorneys’
fees and expenses) payable with respect to the filing or recording of any such
further transfer documents, except as otherwise mutually agreed upon by the
Parties.

 

5.2                               Taxes, Fees and Expenses.

 

(a)                                 Seller shall, at its expense, prepare and
file (or cause to be prepared and filed) all Tax Returns of Seller or its
Affiliates relating to the ownership of the Purchased Assets for any Tax period
ending on or prior to the Closing Date.  Buyer shall, at its expense, prepare
and file (or cause to be prepared and filed) all Tax Returns of Buyer or its
Affiliates relating to the Purchased Assets for any Tax period ending after the
Closing Date.  The Parties will cooperate in good faith in the preparation and
filing of Tax Returns relating to the Purchased Assets and provide information
to the other Party as is reasonably necessary for such Tax Returns.

 

5

--------------------------------------------------------------------------------


 

(b)                                 Seller shall pay and hold Buyer and its
Affiliates harmless from any liability for payment of or otherwise with respect
to any Taxes, without duplication, (i) of Seller or its Affiliates or
(ii) relating to the operation of the RedEnvelope Business or the ownership of
the Purchased Assets for any Tax period (or portion thereof) ending on or prior
to the Closing Date (for purposes of this clause (ii), all real property Taxes,
personal property Taxes and similar ad valorem obligations levied with respect
to the Purchased Assets for a Tax period that includes (but does not end on) the
Closing Date shall be apportioned between Seller and Buyer based upon the number
of days of such period (which period shall include the Closing Date) included in
the pre-Closing Tax period and the number of days of such Tax period after the
Closing Date).

 

(c)                                  Buyer shall pay, or shall reimburse Seller
(to the extent Seller shall have paid) for, all sales, use, transfer, and
recordation and documentary Taxes, if any, arising out of the transfer by Seller
of the Purchased Assets to Buyer pursuant to this Agreement.

 

(d)                                 Upon receipt of any bill for real or
personal property Taxes or similar ad valorem Taxes relating to the Purchased
Assets, or upon the filing of any Tax Return with respect to any such ad valorem
Taxes, Seller or Buyer, as applicable, shall present a statement to the other
setting forth the amount of such Taxes that is attributable to the portion of
the applicable Tax period that ended on the Closing Date, with such supporting
evidence as is reasonably necessary to calculate such prorated amount.  The
prorated amount shall be paid by the Party owing it to the other within 30 days
after delivery of such statement.  Any payment required under this
Section 5.2(d) and not made within 30 days of delivery of the relevant statement
shall bear interest at LIBOR plus 10% per annum until fully paid.

 

(e)                                  Except as otherwise provided in this
Agreement, each Party shall pay its own attorneys’ fees and other expenses
incurred in connection with the negotiation, authorization, preparation,
execution, and performance of this Agreement.

 

5.3                               Brokers.  Each Party shall indemnify and hold
the other Party harmless from any finders’ or brokers’ fees or commissions in
connection with the Transactions that were incurred by such Party or any Person
acting on its behalf.

 

5.4                               Post-Closing Consents.  Neither of the Parties
is aware of any Consent required to assign or transfer any of the Purchased
Assets to be assigned or transferred by Seller to Buyer pursuant to this
Agreement.  The Parties shall use their respective reasonable best efforts to
obtain any such Consent that may be identified by either Party after Closing as
soon as practicable.  The rights and obligations of the Parties under this
Section 5.4 shall terminate and be of no further force and effect 90 days after
the Closing Date.

 

5.5                               Press Releases; Other Public Statements.

 

(a)                                 Each Party shall, and shall cause its
Affiliates to, consult with each other before issuing, and provide each other
the opportunity to review and comment upon, any press release or other public
statements with respect to the Transactions and shall not issue any such press
release or make any such public statement without the prior written consent of
the other Party, except with respect to any disclosures to any Governmental
Authority which it is required

 

6

--------------------------------------------------------------------------------

 

to make under any Legal Requirement (including with respect to any such Person’s
public reporting obligations under applicable securities laws).

 

(b)                                 Seller shall, and shall cause its Affiliates
to, consult with Buyer before issuing, and provide Buyer the opportunity to
review and comment upon, any communication to customers of or vendors to the
RedEnvelope Business in connection with the Transactions.

 

5.6                               Allocation.  The Parties agree that the
Purchase Price (including any other items treated as consideration paid by Buyer
for such purposes) shall be allocated among the Purchased Assets sold by Buyer
in accordance with Code Section 1060 and the Treasury Regulations (and any
similar provision of state, local or foreign law, as appropriate) as shown on
the allocation schedule (the “Allocation Schedule”).  The Allocation Schedule
shall be (i) prepared by the Parties as soon as practicable following the
Closing Date, and (ii) subject to mutual agreement by the Parties.  The Parties
and their Affiliates shall file all Tax Returns (including Internal Revenue
Service Form 8594) in a manner consistent with, and shall take no position in
any audit or administrative proceeding inconsistent with, the Allocation
Schedule.

 

SECTION 6.                            CLOSING AND CLOSING DELIVERIES

 

6.1                               Time and Place of Closing.  The closing of the
Transactions (the “Closing”) will take place by electronic delivery of all
closing deliveries on the Closing Date.

 

6.2                               Deliveries by Seller.  On the Closing Date,
Seller shall deliver to Buyer the following, in form and substance reasonably
satisfactory to Buyer and its counsel:

 

(a)                                 Transfer Documents.  Duly executed bills of
sale, assignments of intellectual property and such other transfer documents to
transfer all of Seller’s right, title and interest in and to the Purchased
Assets to Buyer, on a quit-claim basis as provided in this Agreement;

 

(b)                                 Secretary’s Certificate.  A certificate
dated as of the Closing Date, executed by the Secretary or Assistant Secretary
of Seller (i) certifying that the resolutions, as attached to such certificate,
were duly adopted by such Seller’s board of directors and shareholders (if
required), authorizing and approving the execution of this Agreement and the
consummation of the Transactions and that such resolutions remain in full force
and effect; and (ii) providing, as attachments thereto, Seller’s certificate of
incorporation, bylaws and a certificate of good standing certified by an
appropriate state official, as of a date not more than 45 days before the
Closing Date and by Seller’s Secretary or Assistant Secretary as of the Closing
Date;

 

(c)                                  Records.  Copies of all files and records
included in the Purchased Assets that are in the possession or control of
Seller; and

 

(d)                                 Insurance Information.  Documentation and
information regarding the Purchased Assets reasonably required by Buyer to
obtain insurance with respect to the Purchased Assets effective as of the
Closing, to the extent such requested documentation or information is reasonably
available to Seller.

 

7

--------------------------------------------------------------------------------


 

6.3                               Deliveries by Buyer.  On the Closing Date,
Buyer shall deliver to Seller the following, in form and substance reasonably
satisfactory to Seller and its counsel:

 

(a)                                 Purchase Price.  The Purchase Price as
provided in Section 2.2; and

 

(b)                                 Secretary’s Certificate.  A certificate
dated as of the Closing Date, executed by the Secretary or Assistant Secretary
of Buyer:  (i) certifying that the resolutions, as attached to such certificate,
were duly adopted by Buyer’s board of directors and shareholders (if required),
authorizing and approving the execution of this Agreement and the consummation
of the Transactions and that such resolutions remain in full force and effect;
and (ii) providing, as attachments thereto, Buyer’s certificate of
incorporation, bylaws and a certificate of good standing certified by an
appropriate state official, all certified by such state official as of a date
not more than 45 days before the Closing Date and by Buyer’s Secretary or
Assistant Secretary as of the Closing Date;

 

SECTION 7.                            MISCELLANEOUS

 

7.1                               Notices.  All notices, demands and requests
required or permitted to be given under the provisions of this Agreement shall
be (i) in writing, (ii) sent by email, delivered by personal delivery, or sent
by commercial delivery service or certified mail, return receipt requested,
(iii) deemed to have been given on the date sent by email with receipt
confirmed, the date of personal delivery, or the date set forth in the records
of the delivery service or on the return receipt, and (iv) addressed as follows:

 

If to the Seller:

Provide Gifts, Inc.

 

c/o Liberty Interactive Corporation

 

12300 Liberty Boulevard

 

Englewood, CO 80112

 

Attention: General Counsel

 

Email:                                    legalnotices@libertymedia.com

 

 

with a copy (which shall

 

not alone constitute notice) to:

Sherman & Howard L.L.C.

 

633 17th Street, Suite 3000

 

Denver, CO 80202

 

Attention: Peggy Knight

 

Email:                                  pknight@shermanhoward.com

 

 

If to Buyer:

Provide Creations, Inc.

 

3113 Woodcreek Drive

 

Downers Grove, Illinois 60515

 

Attention: Scott D. Levin

 

Email:    slevin@ftdi.com

 

or to any such other or additional Persons and addresses as the Person to whom
notice is to be provided may from time to time designate in a writing delivered
in accordance with this Section 7.1.

 

8

--------------------------------------------------------------------------------


 

7.2                               Benefit and Binding Effect.  This Agreement
shall inure solely to the benefit of the Parties, without conferring on any
other Person any rights of enforcement or other rights.  No Party may assign
this Agreement without the prior written consent of the other Parties.  This
Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors and permitted assigns.

 

7.3                               Entire Agreement.  This Agreement together
with the other documents delivered pursuant hereto and all exhibits and
schedules hereto or thereto, and all documents and certificates delivered by the
Parties contemporaneously and in connection herewith, or to be delivered by the
Parties pursuant hereto or in connection herewith, collectively represent the
entire understanding and agreement between the Parties with respect to the
subject matter hereof.  This Agreement supersedes all prior negotiations,
letters of intent or other writings between the Parties with respect to the
subject matter hereof, and cannot be amended, supplemented or modified except by
a written agreement which makes specific reference to this Agreement and which
is signed by the Party against which enforcement of any such amendment,
supplement or modification is sought.  Nothing in this agreement will be
construed to, or have the effect of, amending or superseding (a) the Stock
Purchase Agreement, dated July 30, 2014, by and among FTD Companies, Inc.
(“FTD”), Liberty Interactive Corporation (“Liberty”) and Provide Commerce, Inc.
or (b) the Investor Rights Agreement, dated December 31, 2014, by and between
FTD and Liberty.

 

7.4                               Waiver of Compliance; Consents.  Except as
otherwise provided in this Agreement, any failure of any Party to comply with
any obligation, representation, warranty, covenant, agreement or condition
herein may be waived by the Party entitled to the benefits thereof only by a
written instrument signed by the Party granting such waiver, but such waiver or
failure to insist upon strict compliance with such obligation, representation,
warranty, covenant, agreement or condition shall not operate as a waiver of, or
estoppel with respect to, any subsequent or other failure.  Whenever this
Agreement requires or permits consent by or on behalf of any Party, such consent
shall be given in writing in a manner consistent with the requirements for a
waiver of compliance as set forth in this Section 7.4.

 

7.5                               Severability.  If any provision hereof or the
application thereof to any Person or circumstance shall be invalid or
unenforceable to any extent, the remainder of this Agreement and the application
of such provision to other Persons or circumstances shall not be affected
thereby and shall be enforced to the greatest extent permitted by applicable
Legal Requirements.

 

7.6                               Law.  This Agreement shall be governed,
construed and enforced in accordance with the laws of the State of Delaware,
without regard to conflicts of law principles thereunder.

 

7.7                               Selection of Forum; Venue; Service of
Process.  The Parties hereby irrevocably submit in any Proceeding arising out of
or relating to this Agreement or any Transactions to the exclusive jurisdiction
of the United States District Court for the District of Delaware or if
jurisdiction is not available therein the jurisdiction of any court of the State
of Delaware, and waive any and all objections to such jurisdiction or venue that
they may have under the laws of any state or country, including any argument
that jurisdiction, sites and/or venue are inconvenient or otherwise improper.

 

9

--------------------------------------------------------------------------------


 

7.8                               WAIVER OF JURY TRIAL.  EACH PARTY HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT
OF, INVOLVING OR OTHERWISE IN RESPECT OF THIS AGREEMENT, ANY DOCUMENTS DELIVERED
PURSUANT HERETO OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY.  EACH PARTY
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND DELIVER THE DOCUMENTS CONTEMPLATED HEREBY, AS APPLICABLE, BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.88.

 

7.9                               Limitations on Remedies.

 

(a)                                 The Parties acknowledge and agree that,
following the Closing, their sole and exclusive remedy with respect to any and
all claims for any breach of any representation, warranty, covenant, agreement
or obligation set forth herein, or for any and all claims of any nature arising
under, out of, or related to this Agreement, or the sale and purchase of the
Purchased Assets shall be limited to a claim for breach of contract and shall be
further limited as set forth in this Section 7.9.  In furtherance of the
foregoing, each Party hereby waives, to the fullest extent permitted under
applicable law, any and all rights, claims and causes of action for any breach
of any representation, warranty, covenant, agreement or obligation set forth
herein it may have against the other Parties hereto and their Affiliates and
each of their respective representatives arising under or based upon any
applicable law, and no Person will have any other entitlement, remedy or
recourse, whether in tort or otherwise, it being agreed that all of such other
remedies, entitlements and recourse are expressly waived and released by the
Parties to the fullest extent permitted under applicable law.

 

(b)                                 The aggregate amount for which Seller shall
be liable for any claims made with respect to this Agreement or the Transactions
shall not exceed the Purchase Price.

 

(c)                                  In no event shall any Party be liable under
this Agreement to another Party for any punitive, incidental, indirect, special
or consequential damages, including any damages for business interruption, loss
of use, revenue or profit, whether arising out of breach of contract, tort
(including negligence) or otherwise, regardless of whether such damages were
foreseeable and whether or not the breaching Party was advised of the
possibility of such damages.

 

7.10                        Counterparts.  This Agreement may be executed in any
number of counterparts, each of which, when so executed and delivered, shall be
an original, and all of which counterparts together shall constitute one and the
same fully executed instrument.

 

Signature page follows

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties as of
the Closing Date.

 

 

PROVIDE GIFTS, INC.

 

 

 

 

 

By:

/s/ Christopher W. Shean

 

 

Name:

Christopher W. Shean

 

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

PROVIDE CREATIONS, INC.

 

 

 

 

 

By:

/s/ Chris Shimojima

 

 

Name:

Chris Shimojima

 

 

Title:

Chief Executive Officer

 

[Signature page to Purchase and Sale Agreement]

 

--------------------------------------------------------------------------------
